DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al. (2021/0195526), Kim hereinafter, in view of  Cox et al. (2020/0029302), Cox hereinafter.

Re. Claims 1 and 22, Kim teaches a method for wireless communication at a user equipment (UE) (Fig.8A-B & ¶0009 - a method, performed by a user equipment (UE), of controlling monitoring of a physical downlink control channel (PDCCH) may include receiving wake up signal (WUS) configuration information from a base station) and an apparatus (Fig. 8A-B, UE, Fig.11) for wireless communication at a user equipment (UE), 2comprising:  3a processor (Fig. 11, 1101), 4memory (Fig. 11, 1103) in electronic communication with the processor; and  5instructions stored in the memory and executable by the processor to cause the 6apparatus to (¶0299/¶0301/¶0306):  7identify a wake-up signal configuration, wherein the wake-up signal 8configuration comprises at least a monitoring index associated with a wake-up signal 9and an information format associated with the wake-up signal (Fig. 8A-B & ¶0009 - receiving wake up signal (WUS) configuration information from a base station; monitoring a WUS transmitted from the base station based on the WUS configuration information; detecting (i.e., identify) the WUS based on the monitoring (i.e., determining/identifying); and monitoring at least one search space associated with the detected WUS. ¶0013 - The at least one search space associated with the detected WUS may be determined based on a search space index received from the base station.  ¶0014 - The search space index may be included in upper layer signaling, downlink control information (DCI). Fig.6-7 & ¶0187 -  search space may be determined by a group common RNTI (e.g., GC-RNTI)   ….. DCI for WUS may be transmitted in the search space defined in common in the group.  The UE may monitor the DCI for WUS in the group-common search space. ¶0269 -  The BS may configure the WUS for the UE……one or more search space set indexes associated with the WUS may be included in the information transmitted in the DCI. Here, search space index inclusion in DCI for detecting WUS is interpreted as  information format associated with the wake-up signal); 10receive the wake-up signal (Fig. 6 & ¶0158 - The WUS 600 may be transmitted from the BS to the UE based on the configured time resource 601, frequency resource 602, transmission periodicity 603);  11decode the received wake-up signal based at least in part on the 12identified wake-up signal configuration (¶0013 - The at least one search space associated with the detected WUS may be determined based on a search space index received from the base station.  Fig.6-7 & ¶0187 -  search space may be determined by a group common RNTI (e.g., GC-RNTI)   ….. DCI for WUS may be transmitted in the search space defined in common in the group.  The UE may monitor the DCI for WUS in the group-common search space. ¶0192 - The BS may configure a particular DCI format defined for the purpose of WUS transmission  to be monitored. ….  The UE may perform reception on assumption that the DCI format is scrambled by the WUS-RNTI.  ….. the DCI format for WUS maybe descrambled (i.e., decoded) by the WUS-RNTI), wherein the wake-up signal comprises a 13wake-up indication and an indication of behavior configuration information (Fig.6-7 & ¶0175 - BS may configure the UE with a BWP for monitoring the control resource set 700 for transmitting the DCI 701 for WUS through upper layer signaling, e.g., RRC signaling.  The search space for the DCI 701 for WUS may always be associated with a control resource set that exists in the particular BWP. ¶0187 -  search space may be determined by a group common RNTI (e.g., GC-RNTI)   ….. DCI for WUS may be transmitted in the search space defined in common in the group.  The UE may monitor the DCI for WUS in the group-common search space. ¶0269 - The BS may indicate one or more search space set indexes associated with the WUS to the UE through DCI signaling.  …one or more search space set indexes associated with the WUS may be included in the information transmitted in the DCI. That is, the search space indexes (i.e., indicator) are associated with both wake up signal (WUS) and with a particular BWP (bandwidth part) (i.e., which is identified with bandwidth ID (BWP ID), see ¶0072-¶0074, Fig.3 & Table 2). Examiner interprets search space index associated with WUS as wake-up indicator and BWP ID as an indication of behavior configuration information) ;
Yet, Kim does not expressly teach 14determine whether the UE is part of a wake-up group associated with 15the wake-up signal based at least in part on decoding the received wake-up signal.
However, in the analogous art, Cox explicitly discloses  14determine whether the UE is part of a wake-up group associated with 15the wake-up signal based at least in part on decoding the received wake-up signal (Fig. 15 & ¶0202 - The first sequence may be WUSG1.  When the UEs receive this sequence, both sets of UEs may decode the WUS, get a match and determine that the WUS is for the WUSG1 group.  Thus, only UEs belonging to WUSG1 would wake-up, while UEs belonging to WUSG2 would go back to sleep.  However, both groups of UEs may correctly be able to decode the signal to obtain time/frequency synchronization… The fourth sequence may be WUSG1G2, which may be transmitted when both UE groups are to be woken up).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Kim’s invention of a system and a method for monitoring a physical downlink control channel (PDCCH) in a wireless communication system to include Cox’s invention of a system and a method for detecting wake-up signal for machine type communication devices (MTC) 
Re. Claim 7, Kim and Cox teach claim 1.
Kim further teaches 2receiving the wake-up signal in downlink control information. (Fig.7 & ¶0168 - The BS may transmit DCI 701 for WUS to the UE ). 
 
Re. Claim 8, Kim and Cox teach claim 1.
Kim further teaches receiving an indication of the monitoring index via radio resource control 3signaling ; and  4monitoring a location in downlink control information of the wake-up signal 5in based at least in part on the monitoring index (¶0175 - BS may configure the UE with a BWP for monitoring the control resource set 700 for transmitting the DCI 701 for WUS through upper layer signaling, e.g., RRC signaling.  The search space for the DCI 701 for WUS may always be associated with a control resource set that exists in the particular BWP.  ¶0265 - The BS may notify the UE of one or more search space set indexes (i.e., indication for WUS) associated with the WUS as part of the configuration information for WUS through upper layer signaling (e.g., RRC signaling).  The UE may be configured by the BS with the search space set index information associated with the WUS). 

Re. Claim 9, Kim and Cox teach claim 8.
Kim further teaches identifying the wake-up indication based at least in part on monitoring the 3location. (¶0265 - The BS may notify the UE of one or more search space set indexes  (i.e., indication for WUS to be identified by the UE) associated with the WUS as part of the configuration information for WUS through upper layer signaling (e.g., RRC signaling).  The UE may be configured by the BS with the search space set index   (i.e., indication for WUS to be identified by the UE) information associated with the WUS).

Re. Claim 10, Kim and Cox teach claim 1.
Kim further teaches determining to wake-up based at least in part on receiving the wake-up signal. (Fig. 6 & ¶0158 - The WUS 600 may be transmitted from the BS to the UE based on the configured time resource 601, frequency resource 602, transmission periodicity 603.  Fig. 6 & ¶0159 - WUS 600 may be defined UE-specifically…. the sequence of the WUS 600 may be determined by the UE ID (e.g., C-RNTI)… set by the BS for the UE.  The UE may receive configuration information for the WUS 600 and monitor the WUS 600 to be transmitted in the configured time resource 601 and frequency resource 602 with every periodicity 603.  ¶0209 - The UE may determine whether to perform monitoring on the WUS based on the timer WUS-InactivityTimer. Fig. 8C & ¶0210 - In operation 831, the UE may determine whether the timer has been expired (i.e., whether the time has reached the value of WUS-InactivityTimer).  When the timer has been expired, the UE may perform monitoring on the WUS in operation 832).


Claims  2-3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Cox, further in view of Liao et al. (2020/0037247), Liao hereinafter.

Re. Claims 2 and 23, Kim and Cox teach claims 1 and 22 respectively.
Kim further teaches identify one or more UE behavior configuration information fields of the 3wake-up signal based at least in part on the monitoring index and a UE identifier (Fig.6-7 & ¶0175 - BS may configure the UE with a BWP for monitoring the control resource set 700 for transmitting the DCI 701 for WUS through upper layer signaling, e.g., RRC signaling.  The search space for the DCI 701 for WUS may always be associated with a control resource set that exists in the particular BWP. ¶0187 -  search space may be determined by a group common RNTI (e.g., GC-RNTI)   ….. DCI for WUS may be transmitted in the search space defined in common in the group.  The UE may monitor the DCI for WUS in the group-common search space. ¶0269 - The BS may indicate one or more search space set indexes associated with the WUS to the UE through DCI signaling.  …one or more search space set indexes associated with the WUS may be included in the information transmitted in the DCI. That is, the search space indexes (i.e., indicator) are associated with both wake up signal (WUS) and with a particular BWP (bandwidth part) (i.e., which is identified bandwidth ID, see ¶0072-¶0074, Fig.3 & Table 2). Examiner interprets search space index associated with WUS as wake-up indicator and BWP ID as an indication of behavior configuration information); 
Yet, Kim and Cox do not expressly teach 4decode the identified one or more UE behavior configuration information 5fields.
However, in the analogous art, Liao explicitly discloses decode the identified one or more UE behavior configuration information 5fields. (Fig. 8-10 & ¶0082 - At operation 1002, the UE receives a group identifier or a group Radio Network Temporary Identifier (RNTI) of a group of UEs including the UE.  At operation 1004, the UE operates to determine a set of resource elements allocated for the wake-up signal. Fig. 8-10 & ¶0091 - when the wake-up signal is detected, the UE decodes, within the ON duration, a down link control channel in a bandwidth part of the wake-up signal to determine a power configuration to be used by the UE).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Kim’s invention of a system and a method for monitoring a physical downlink control channel (PDCCH) in a wireless communication system  and  Cox’s invention of a system and a method for detecting wake-up signal for machine type communication devices (MTC) and narrowband internet of things (IoT) devices to include Liao’s invention of wake-up signal operation for UE power saving, because it provides a significant reduction in power consumption for devices applicable for real-world applications of such as public safety, proximity services, UE-to-network relaying, vehicle-to-vehicle (V2V) communications, Internet of Everything (IoE) communications, IoT communications, mission-critical mesh, and/or various other suitable applications.  (¶0054-¶0055, Liao)

Re. Claim 3, Kim and Cox teach claims 2.
Kim further discloses wherein the UE identifier comprises a radio 2network temporary identifier. (Fig.6-7 & ¶0187 -  search space may be determined by a group common RNTI (e.g., GC-RNTI)   ….. DCI for WUS may be transmitted in the search space defined in common in the group.  The UE may monitor the DCI for WUS in the group-common search space).




Claim  11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Cox, further in view of Chang et al. (2021/0204214), Chang hereinafter.

Re. Claim 11, Kim and Cox teach claim 10.
Yet, Kim and Cox do not expressly teach wherein one or more bits corresponding to the 2monitoring index associated with the wake-up signal indicate behavior configuration 3information.
However, in the analogous art, Chang explicitly discloses wherein one or more bits corresponding to the 2monitoring index associated with the wake-up signal indicate behavior configuration 3information. (¶0047 - different WUSs may be used for different CCs of .. different groups of UEs. ¶0032 - when the communications device detects a plurality of wake-up signals, the communications device may generate, based on the plurality of wake-up signals, bit groups corresponding to the plurality of wake-up signals, and determine, based on the bit groups, to monitor physical downlink control channels of a plurality of bandwidth parts BWP.

    PNG
    media_image2.png
    123
    342
    media_image2.png
    Greyscale

¶0299 -  communications device generates the corresponding bit group through the three detected wake-up signals, to indicate to monitor a physical downlink control channel of one active bandwidth part).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Kim’s invention of a system and a method for monitoring a physical downlink control channel (PDCCH) in a wireless communication system  and  Cox’s invention of a system and a method for detecting wake-up signal for machine type communication devices (MTC) and 
Re. Claim 12, Kim and Cox teach claim 1.
Yet, Kim and Cox do not expressly teach wherein one or both of a presence of behavior 2configuration information in the wake-up signal and a location of behavior configuration 3information in the wake-up signal is based at least in part on a value of a bit corresponding to 4the monitoring index.
However, in the analogous art, Chang explicitly discloses wherein one or both of a presence of behavior 2configuration information in the wake-up signal and a location of behavior configuration 3information in the wake-up signal is based at least in part on a value of a bit corresponding to 4the monitoring index. (¶0282- network device sends at least one wake-up signal to the communications device, the communications device detects the at least one wake-up signal, and generates a bit group corresponding to the at least one wake-up signal, and the communications device determines, based on the bit group and a second mapping relationship, to monitor a physical downlink control channel on a bandwidth part corresponding to the bit group, where the second mapping relationship indicates a correspondence between the bit group and at least one component carrier or bandwidth part…

    PNG
    media_image2.png
    123
    342
    media_image2.png
    Greyscale

¶0299 -  communications device generates the corresponding bit group through the three detected wake-up signals, to indicate to monitor a physical downlink control channel of one active bandwidth part).


Claims 13, 19, 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over  Kim, in view of  Chang.

Re. Claims 13 and 27, Kim teaches a method for wireless communication at a base station (Fig.12, Fig.8A-B, gNB) and an apparatus (Fig.11, Fig.8A-B, UE) for wireless communication at a base station (Fig.8A-B & ¶0009), comprising:  a processor (Fig.12, 1201), 3memory (Fig.12, 1203) in electronic communication with the processor; and  instructions stored in the memory and executable by the processor to cause the apparatus (¶0305-¶0307) to:  identify a wake-up signal configuration, wherein the wake-up signal 7configuration comprises a monitoring index associated with a wake-up signal and an 8information format associated with the wake-up signal (Fig. 8A-B & ¶0009 - receiving wake up signal (WUS) configuration information from a base station; monitoring a WUS transmitted from the base station based on the WUS configuration information; detecting (i.e., identify) the WUS based on the monitoring (i.e., determining/identifying); and monitoring at least one search space associated with the detected WUS. ¶0013 - The at least one search space associated with the detected WUS may be determined based on a search space index received from the base station.  ¶0014 - The search space index may be included in upper layer signaling, downlink control information (DCI). Fig.6-7 & ¶0187 -  search space may be determined by a group common RNTI (e.g., GC-RNTI)   ….. DCI for WUS may be transmitted in the search space defined in common in the group.  The UE may monitor the DCI for WUS in the group-common search space. ¶0269 -  The BS may configure the WUS for the UE……one or more search space set indexes associated with the WUS may be included in the information transmitted in the DCI. Here, search space index inclusion in DCI for detecting WUS is interpreted as  information format associated with the wake-up signal. ¶0303 - processor 1201 may control the components of the BS to perform the WUS configuration method, the WUS transmission method, the PDCCH transmission method… Based on the aforesaid sections, it is obvious to a person of ordinary skill in the field of endeavor, base station (controller/processor 1201) identifies/determines wake up signal (WUS) configuration as both WUS configuration (Fig. 8A-B) and WUS (6-7) are sent by the base station, along with configuration of DCI format scrambled by RNTI (configured by the base station) for WUS (¶0196));  encode the wake-up signal based at least in part on the identified wake-15up signal configuration (¶0013 - The at least one search space associated with the detected WUS may be determined based on a search space index received from the base station. Fig.6-7 & ¶0187 -  search space may be determined by a group common RNTI (e.g., GC-RNTI)   ….. DCI for WUS may be transmitted in the search space defined in common in the group.  The UE may monitor the DCI for WUS in the group-common search space. ¶0192 - The BS may configure a particular DCI format defined for the purpose of WUS transmission  to be monitored. ….  The UE may perform reception on assumption that the DCI format is scrambled (i.e., encoded by the base station) by the WUS-RNTI.  ….. the DCI format for WUS maybe descrambled (i.e., decoded) by the WUS-RNTI); and  transmit the encoded wake-up signal, wherein the encoded wake-up signal comprises the determined wake-up indication and the determined indication of behavior configuration information (Fig.6-7 & ¶0175 - BS may configure the UE with a BWP for monitoring the control resource set 700 for transmitting the DCI 701 for WUS through upper layer signaling, e.g., RRC signaling.  The search space for the DCI 701 for WUS may always be associated with a control resource set that exists in the particular BWP. ¶0187 -  search space may be determined by a group common RNTI (e.g., GC-RNTI)   ….. DCI for WUS may be transmitted in the search space defined in common in the group.  The UE may monitor the DCI for WUS in the group-common search space. ¶0269 - The BS may indicate one or more search space set indexes associated with the WUS to the UE through DCI signaling.  …one or more search space set indexes associated with the WUS may be included in the information transmitted in the DCI. That is, the search space indexes (i.e., indicator) are associated with both wake up signal (WUS) and with a particular BWP (bandwidth part) (i.e., which is identified bandwidth ID, see ¶0072-¶0074, Fig.3 & Table 2). Examiner interprets search space index associated with WUS as wake-up indicator and BWP ID as an indication of behavior configuration information).
Yet, Kim does not expressly teach determine whether a user equipment (UE) is part of a wake-up group;  determine a wake-up indication and an indication of behavior configuration information based at least in part on the determination of whether the  UE is part of the wake-up group and the information format associated with the wake- up signal. 
However, in the analogous art, Chang explicitly discloses determine whether a user equipment (UE) is part of a wake-up group;  determine a wake-up indication and an indication of behavior configuration information based at least in part on the determination of whether the  UE is part of the wake-up group and the information format associated with the wake- up signal. (Fig. 5 & ¶0220 - S210: The network device determines at least one wake-up signal, where the at least one wake-up signal is used to indicate the communications device to monitor a physical downlink control channel of at least one bandwidth part (BWP).  ¶0222 - different WUSs may be used for different CCs of…. different groups of UEs. ¶0282- network device sends at least one wake-up signal to the communications device, the communications device detects the at least one wake-up signal, and generates a bit group corresponding to the at least one wake-up signal, and the communications device determines, based on the bit group and a second mapping relationship, to monitor a physical downlink control channel on a bandwidth part corresponding to the bit group, where the second mapping relationship indicates a correspondence between the bit group and at least one component carrier or bandwidth part. ¶0292- if the communications device generates the corresponding bit group 000 based on the detected at least one wake-up signal, the communications device monitors the active component carrier whose identifier is 1, that is, monitors a physical downlink control channel of an active bandwidth part (i.e., behavior configuration information)  in the component carrier group 1. That is,  determining, by a network device, a wake-up signal, wherein the wake-up signal is used for monitoring a physical downlink control channel of at least one bandwidth part (BWP) (e.g., active bandwidth part  (behavior configuration information) in the component carrier group 1) and the UE/communication device, which is a part of wake group (corresponding to bit group 000),  receives the wake-up signal and detects the wake-up signal based on the bit group and monitors PDCCH of the active bandwidth part in the active component carrier group 1); 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Kim’s invention of a system and a method for monitoring a physical downlink control channel (PDCCH) in a wireless communication system to include Chang’s invention of a system and a method for adaptively monitoring physical downlink control channels for wake-up signal (WUS), because it provides a  flexible and efficient mechanism in indicating active bandwidth parts (BWP) on a plurality of carrier components (CCs)  when PDCCH is monitored for wake-up signal (WUS).   (¶0002-¶0004, Chang)

Re. Claim 19, Kim and Chang teach claim 13.
Yet, Kim does not expressly teach wherein one or both of a presence of behavior 2configuration information in the wake-up signal and a location of behavior configuration 3information in the wake-up signal is based at least in part on a value of a bit corresponding to 4the monitoring index.
However, in the analogous art, Chang explicitly discloses wherein one or both of a presence of behavior 2configuration information in the wake-up signal and a location of behavior configuration 3information in the wake-up signal is based at least in part on a value of a bit corresponding to 4the monitoring index. (¶0282- network device sends at least one wake-up signal to the communications device, the communications device detects the at least one wake-up signal, and generates a bit group corresponding to the at least one wake-up signal, and the communications device determines, based on the bit group and a second mapping relationship, to monitor a physical downlink control channel on a bandwidth part corresponding to the bit group, where the second mapping relationship indicates a correspondence between the bit group and at least one component carrier or bandwidth part…

    PNG
    media_image2.png
    123
    342
    media_image2.png
    Greyscale

¶0299 -  communications device generates the corresponding bit group through the three detected wake-up signals, to indicate to monitor a physical downlink control channel of one active bandwidth part).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Kim’s invention of a system and a method for monitoring a physical downlink control channel (PDCCH) in a wireless communication system to include Chang’s invention of a system and a method for adaptively monitoring physical downlink control channels for wake-up signal (WUS), because it provides a  flexible and efficient mechanism in indicating active bandwidth parts (BWP) on a plurality of carrier components (CCs)  when PDCCH is monitored for wake-up signal (WUS).   (¶0002-¶0004, Chang)

 Re. Claim 21, Kim and Chang claim 13.
Kim further teaches  transmitting the wake-up signal in downlink control information. (Fig.7 & ¶0168 - The BS may transmit DCI 701 for WUS to the UE ). 

Allowable Subject Matter
Claims 4-6, 14-18, 20, 24-26 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:

Claim 4 –  identifying one or both of a channel state information report trigger and an indication of a bandwidth part based at least in part on decoding the identified one or more UE behavior configuration information fields.
Claim 5 – depends on claim 4.
Claim 6 – depends on claim 4.
Claim 14 – identifying one or both of a channel state information report trigger and an indication of a bandwidth part, wherein the indication of behavior configuration information is determined based at least in part on the identification of one or both of the channel state information report trigger and the indication of the bandwidth part.
Claim 15 – depends on claim 14.
Claim 16 – depends on claim 14.
Claim 17 – depends on claim 14.
Claim 18 – depends on claim 14.
Claim 20 – ………… 3determining a group of indications of behavior configuration information for 4the plurality of UEs, wherein the wake-up signal is encoded based at least in part on the 5group of wake-up indications preceding the group of indications of behavior configuration 6information.
Claim 24 –  identify one or both of a channel state information report trigger and an indication of a bandwidth part based at least in part on decoding the identified one or more UE behavior configuration information fields.
Claim 25 – depends on claim 24.
Claim 26 – depends on claim 24.
Claim 28 –  identify one or both of a channel state information report trigger and an indication of a bandwidth part, wherein the indication of behavior configuration information is determined based at least in part on the identification of one or both of the channel state information report trigger and the indication of the bandwidth part.
Claim 29 – depends on claim 28.
Claim 30 – depends on claim 28.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Astrom et al; (2021/0037470); See ¶0052, ¶0054, ¶0105, ¶0125 along with Fig.1-10.
Wu et al. (2020/0107267); See ¶0026, ¶0064, ¶0139, ¶0217, ¶0309 along with Fig. 1-19.
3GPP TSG-RAN WG1 Meeting #95; R1-1813186; Source:	Ericsson; Title: Detection performance and correlation analysis of PDCCH-based wakeup signal, Spokane, USA, November 12th – 16th 2018. See §2.1.2, §4.
3GPP TSG RAN WG1 Meeting 90bis ;R1-1717279; Source: LG Electronics; Title: 	Discussion on power saving signal/channel in MTC, Prague, CZ, 9th – 13th, October 2017. See §2.1.1, §2.1.2, §2.1.3, §2.1.4, §3.1, §3.3, §4.
3GPP TSG RAN WG1 Meeting #96; R1-1901572, Source:	Huawei, HiSilicon, Title:	Power saving schemes, Athens, Greece, 25th February – 1st March, 2019. See §2.1.1.1, §2.1.1.2, §2.1.1.5, §2.4.1, §2.4.2, §2.4.3,§3.

Yet, none of the those references teach limitations of objected claims as highlighted above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467